                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 1 of 8




                                      1   WING YAN WONG, ESQ.
                                          Nevada Bar No. 13622
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 So 4th Street, Suite 1550
                                      3   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      4   Direct: (702) 577-9310
                                          Facsimile: (702) 255-2858
                                      5   E-Mail: wwong@grsm.com
                                          Attorney for I.Q. Data International, Inc.
                                      6

                                      7                                UNITED STATES DISTRICT COURT

                                      8                                        DISTRICT OF NEVADA

                                      9   BLANCA Z. LOPEZ and MARIO J. WIGGINS,                  )   Case No.: 2:21-cv-00364-JCM-VCF
                                                                                                 )
                                     10                         Plaintiffs,                      )
                                                                                                 )   DEFENDANT IQ DATA
                                     11   vs.                                                    )   INTERNATIONAL, INC’S
                                                                                                 )   ANSWER TO COMPLAINT
Gordon Rees Scully Mansukhani, LLP




                                     12   I.Q. DATA INTERNATIONAL, INC.,                         )   (ECF NO. 1)
                                                                                                 )
     300 S. 4th Street, Suite 1550




                                     13                          Defendant.                      )   JURY DEMAND
       Las Vegas, NV 89101




                                                                                                 )
                                     14                                                          )

                                     15
                                                 Defendant I.Q. Data International, Inc. (“IQ Data”) by and through its attorney, Wing
                                     16
                                          Yan Wong, Esq. of the law firm of Gordon & Rees LLP, answers Blanca Lopez’s and Mario
                                     17
                                          Wiggins’ Complaint (ECF No. 1) as follows:
                                     18
                                                                              NATURE OF THE ACTION
                                     19
                                                 1.      Answering Paragraph 1 of the Complaint, IQ Data admits only that Plaintiffs
                                     20
                                          purport to bring this action for damages pursuant to the Fair Debt Collection Practices Act
                                     21
                                          (“FDCPA”). Answering further, IQ Data denies that it violated said Act, denies that it is guilty of
                                     22
                                          any unlawful conduct, and denies that Plaintiffs are entitled to damages.
                                     23
                                                 2.      Answering Paragraph 2 of the Complaint, IQ Data admits that Plaintiffs have
                                     24
                                          brought this action pursuant to the FDCPA and while it denies that it violated said Act, IQ Data
                                     25
                                          admits this Court has jurisdiction over this action.
                                     26
                                                 3.      Answering Paragraph 3 of the Complaint, IQ Data denies the acts alleged in the
                                     27
                                          Complaint, but admits that venue is proper in this District.
                                     28

                                                                                           -1-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 2 of 8




                                      1                                               PARTIES
                                      2          4.      The allegations contained in paragraph 4 of the Complaint are legal conclusions

                                      3   that do not require a specific factual admission or denial. To the extent a response is deemed

                                      4   necessary, Defendant lacks knowledge or information sufficient to form a belief as to the truth of

                                      5   the allegations contained in paragraph 4 of the Complaint, and on that basis denies same.

                                      6          5.      IQ Data admits that its principal place of business is located at 21222 30th Drive,

                                      7   Suite 120, Bothell, Washington 98028. Answering further, IQ Data admits that it provides debt

                                      8   collection services and that is sometimes collects upon consumers located within the State of

                                      9   Nevada. IQ Data denies the remaining allegations in paragraph 5 of the Complaint.

                                     10          6.      IQ Data admits that, generally speaking, it can act through its employees and

                                     11   officers. Answering further, IQ Data lacks knowledge or information sufficient to form a belief
Gordon Rees Scully Mansukhani, LLP




                                     12   as to the truth of the remaining allegations contained in Paragraph 6 of the Complaint, and on
     300 S. 4th Street, Suite 1550




                                     13   that basis denies same.
       Las Vegas, NV 89101




                                     14                             FACTS SUPPORTING CAUSES OF ACTION
                                     15          7.      Answering Paragraph 7 of the Complaint, IQ Data admits that Plaintiffs incurred

                                     16   a debt originally owed to Alpine Apartments. Answering further, IQ Data denies that it violated

                                     17   the Fair Debt Collection Practices Act in connection with the outstanding debt.

                                     18          8.      Answering Paragraph 8 of the Complaint, IQ Data admits that Plaintiffs fell

                                     19   behind on the debt owed to Alpine Apartments. Answering further, IQ Data lacks knowledge or

                                     20   information sufficient to form a belief as to the truth of the remaining allegations contained in

                                     21   Paragraph 8 of the Complaint, and on that basis denies same.

                                     22          9.      IQ Data lacks knowledge or information sufficient to form a belief as to the truth

                                     23   of the allegations contained in paragraph 9 of the Complaint, and on that basis denies same.

                                     24          10.     IQ Data admits that it made telephone calls to Blanca Lopez relative to a debt

                                     25   owed to Alpine Village Apartments. IQ Data denies that it attempted to collect a debt owed by

                                     26   Mario Wiggins and denies the remaining allegations in paragraph 10 of the Complaint.

                                     27          11.     IQ Data lacks knowledge or information sufficient to form a belief as to the truth

                                     28   of the allegations contained in paragraph 11 of the Complaint, and on that basis denies same.

                                                                                          -2-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 3 of 8




                                      1          12.      Answering Paragraph 12 of the Complaint, IQ Data admits that, in speaking with

                                      2   Blanca Lopez or Mario Wiggins, it would have informed them that it was a debt collector, that

                                      3   the call was an attempt to collect a debt, and that any information obtained would be used for

                                      4   that purpose.

                                      5          13.      IQ Data admits the allegations contained in paragraph 13 of the Complaint.

                                      6          14.      IQ Data admits only that Blanca Lopez and Mario Wiggins requested to pay a

                                      7   percentage of the total balance. Answering further, IQ Data lacks knowledge or information

                                      8   sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 14

                                      9   of the Complaint, and on that basis denies same.

                                     10          15.      IQ Data admits the allegations contained in paragraph 15 of the Complaint.

                                     11          16.      IQ Data admits that Plaintiffs did not accept the referenced reduction in the
Gordon Rees Scully Mansukhani, LLP




                                     12   overall balance. Answering further, IQ Data lacks sufficient lacks knowledge or information to
     300 S. 4th Street, Suite 1550




                                     13   form a belief as to the truth of the remaining allegations contained in paragraph 16 of the
       Las Vegas, NV 89101




                                     14   Complaint, and on that basis denies same.

                                     15          17.      IQ Data admits that, while speaking with Mario Wiggins, IQ Data advised that the

                                     16   unpaid debt would accrue interest. IQ Data denies that this communication violated the FDCPA

                                     17   and denies the remaining allegations in paragraph 17 of the Complaint.

                                     18          18.      IQ Data denies the allegations contained in paragraph 18 of the Complaint.

                                     19          19.      IQ Data denies the allegations contained in paragraph 19 of the Complaint.

                                     20          20.      IQ Data denies the allegations contained in paragraph 20 of the Complaint.

                                     21          21.      IQ Data denies the allegations contained in paragraph 21 of the Complaint.

                                     22          22.      IQ Data denies the allegations contained in paragraph 22 of the Complaint.

                                     23      COUNT 1 – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                     24          23.      IQ Data incorporates by reference its answers to the foregoing paragraphs 1

                                     25   through 22 as if they were fully pleaded herein.

                                     26          24.      The allegations contained in paragraph 24 of the Complaint are legal conclusions

                                     27   that do not require a specific factual admission or denial. To the extent a response is deemed

                                     28   necessary, IQ Data denies the allegations in paragraph 24 of the Complaint.

                                                                                           -3-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 4 of 8




                                      1          25.     The allegations contained in paragraph 25 of the Complaint are legal conclusions

                                      2   that do not require a specific factual admission or denial. To the extent a response is deemed

                                      3   necessary, IQ Data lacks knowledge or information sufficient to form a belief as to the truth of

                                      4   the allegations contained in paragraph 25 of the Complaint, and on that basis denies same.

                                      5          26.     IQ Data admits that it sometimes attempts to collect debts owed to others and

                                      6   denies the remaining allegations in paragraph 26 of the Complaint.

                                      7          27.     The allegations contained in paragraph 27 of the Complaint are legal conclusions

                                      8   that do not require a specific factual admission or denial. To the extent a response is deemed

                                      9   necessary, IQ Data lacks knowledge or information sufficient to form a belief as to the truth of

                                     10   the allegations contained in paragraph 27 of the Complaint, and on that basis denies same.

                                     11          a. Violations of FDCPA § 1692d
Gordon Rees Scully Mansukhani, LLP




                                     12          28.     The allegations contained in paragraph 28 of the Complaint are legal conclusions
     300 S. 4th Street, Suite 1550




                                     13   that do not require a specific factual admission or denial. To the extent a response is deemed
       Las Vegas, NV 89101




                                     14   necessary, IQ Data admits only that Plaintiffs purport to cite a portion of the FDCPA, 15 U.S.C.

                                     15   §1692d. Answering further, IQ Data denies it violated the FDCPA.

                                     16          29.     IQ Data denies the allegations contained in paragraph 29 of the Complaint.

                                     17          30.     IQ Data denies the allegations contained in paragraph 30 of the Complaint.

                                     18          b. Violation of FDCPA § 1692e
                                     19          31.     The allegations contained in paragraph 31 of the Complaint are legal conclusions

                                     20   that do not require a specific factual admission or denial. To the extent a response is deemed

                                     21   necessary, IQ Data admits only that Plaintiffs purport to cite a portion of the FDCPA, 15 U.S.C.

                                     22   §1692e. Answering further, IQ Data denies it violated any section of the FDCPA.

                                     23          32.     The allegations contained in paragraph 32 of the Complaint are legal conclusions

                                     24   that do not require a specific factual admission or denial. To the extent a response is deemed

                                     25   necessary, IQ Data admits only that Plaintiffs purport to cite a portion of the FDCPA, 15 U.S.C.

                                     26   §1692e. Answering further, IQ Data denies it violated any section of the FDCPA.

                                     27          33.     IQ Data denies the allegations contained in paragraph 33 of the Complaint.

                                     28          34.     IQ Data denies the allegations contained in paragraph 34 of the Complaint.

                                                                                          -4-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 5 of 8




                                      1          c. Violation of FDCPA § 1692f
                                      2          35.     The allegations contained in paragraph 35 of the Complaint are legal conclusions

                                      3   that do not require a specific factual admission or denial. To the extent a response is deemed

                                      4   necessary, IQ Data admits only that Plaintiffs purport to cite a portion of the FDCPA, 15 U.S.C.

                                      5   §1692f. Answering further, IQ Data denies it violated any section of the FDCPA.

                                      6          36.     IQ Data denies the allegations contained in paragraph 36 of the Complaint.

                                      7          37.     IQ Data denies the allegations contained in paragraph 37 of the Complaint.

                                      8          38.     IQ Data denies the allegations contained in paragraph 38 of the Complaint.

                                      9          WHEREFORE, IQ Data denies that Plaintiffs are entitled to any relief, including the
                                     10
                                          relief requested in the prayer for relief in subparagraphs (a) through (f), inclusive.
                                     11
                                                                            AFFIRMATIVE DEFENSES
Gordon Rees Scully Mansukhani, LLP




                                     12
                                                 Defendant IQ Data International, Inc., pleading in the alternative and without prejudice to
     300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                          the general denials in its Answer to Plaintiffs’ Complaint, for its Affirmative Defenses hereby
                                     14
                                          states as follows:
                                     15
                                                 1.      Defendant substantially complied in good faith with all applicable provisions of
                                     16
                                          the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., and is entitled to each and every
                                     17
                                          defense afforded to it by the FDCPA. Specifically, if Defendant committed any violation of the
                                     18
                                          Fair Debt Collection Practices Act, which is expressly denied, it was the result of a bona fide
                                     19
                                          error under 15 U.S.C. § 1692k(c), notwithstanding the maintenance of procedures reasonably
                                     20
                                          adapted to avoid such error.
                                     21
                                                 2.      IQ Data asserts that Plaintiffs have not incurred an injury in fact, and further
                                     22
                                          assert Mario Wiggins is not a consumer as defined by 15 U.S.C. § 1692a(3) of the FDCPA.
                                     23
                                          Plaintiffs do not therefore have standing under Article III of the United States Constitution to
                                     24
                                          bring the instant claims.
                                     25
                                                 3.      Any recovery to Plaintiffs, which IQ Data denies is appropriate, should be set-off
                                     26
                                          by the amount that the Plaintiffs owe on the underlying account.
                                     27
                                                 4.      The Complaint and each purported cause of action alleged therein against IQ Data
                                     28

                                                                                           -5-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 6 of 8




                                      1   are barred by Plaintiffs’ own conduct, actions, omissions and inaction which amount to and

                                      2   constitute a waiver or consent of such claims and any relief sought thereby.

                                      3             5.    Plaintiffs’ claims are barred because they failed to mitigate their damages.

                                      4             6.    To the extent IQ Data has made any misrepresentation, which is expressly denied,

                                      5   it was not a “material” false or misleading statement; therefore, Plaintiffs’ alleged claim is not

                                      6   actionable under the FDCPA. Donohue v. Quick Collect, Inc., 592 F. 3d 1027 (9th Cir. 2010).

                                      7             7.    Any violation of the law or damage suffered by Plaintiffs, which IQ Data denies,

                                      8   was due to the affirmative actions and/or omissions of Plaintiffs or others, and does not give rise

                                      9   to any liability of IQ Data.

                                     10             8.    In the event that Plaintiffs are able to adequately plead an actionable claim under

                                     11   the FDCPA, their entitlement to statutory damages is capped at $1,000.00 per action, not per
Gordon Rees Scully Mansukhani, LLP




                                     12   violation. Kuhn v. Account Control Tech., Inc., 865 F. Supp. 1443, 1454 (D. Nev. 1994);
     300 S. 4th Street, Suite 1550




                                     13   Goldberg v. Cent. Credit Mgmt., Inc., 2:11-CV-00305-MMD, 2012 WL 6042194, at *6 (D. Nev.
       Las Vegas, NV 89101




                                     14   Dec. 3, 2012); Irvine v. I.C. Sys., 198 F. Supp. 3d 1232, 1238 (D. Colo. 2016).

                                     15             9.    Plaintiffs are not entitled to equitable relief because they have an adequate remedy

                                     16   at law.

                                     17             10.   All possible affirmative defenses may not have been alleged herein insofar as

                                     18   sufficient facts were not available after reasonable inquiry upon the filing of this Answer and,

                                     19   therefore, IQ Data reserves all rights to amend this Answer to allege additional affirmative

                                     20   defenses if subsequent investigation so warrants.

                                     21             WHEREFORE, having answered Plaintiffs’ Complaint, IQ Data International, Inc.

                                     22   respectfully requests that all claims be dismissed and that judgment entered in its favor for costs,
                                     23
                                          expert witness fees, attorneys’ fees, and such other relief as this Court deems appropriate.
                                     24
                                          ///
                                     25
                                          ///
                                     26
                                          ///
                                     27

                                     28                                                    ///

                                                                                           -6-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 7 of 8




                                      1                                          JURY DEMAND

                                      2         IQ Data International, Inc. demands trial by a jury on all issues triable by a jury.
                                      3
                                          DATED this 4th day of May, 2021,
                                      4
                                                                                               GORDON REES SCULLY
                                      5                                                        MANSUKHANI, LLP

                                      6
                                                                                               /s/ Wing Yan Wong
                                      7                                                        Wing Yan Wong, Esq.
                                                                                               Nevada Bar No. 13622
                                      8                                                        300 So. 4th Street, Suite 1550
                                                                                               Las Vegas, Nevada 89101
                                      9                                                        Attorney for I.Q. Data International, Inc.

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
     300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         -7-
                                          Case 2:21-cv-00364-JCM-VCF Document 5 Filed 05/04/21 Page 8 of 8




                                      1
                                                                          CERTIFICATE OF SERVICE
                                      2
                                                 I HEREBY CERTIFY that on the 4th day of May, 2021, and pursuant to Fed. R. Civ.
                                      3
                                          Pro. 5, I served via CM/ECF and/or deposited for mailing in the U. S. Mail, a true and correct
                                      4
                                          copy of the foregoing DEFENDANT IQ DATA INTERNATIONAL, INC’S ANSWER TO
                                      5
                                          PLAINTIFFS’ COMPLAINT (ECF NO. 1) upon those persons designated by the parties in the
                                      6
                                          E-Service Master List, as follows:
                                      7

                                      8
                                          Nicholas M. Wajda, Esq.
                                      9   LAW OFFICES OF NICHOLAS M. WAJDA, ESQ.
                                          871 Coronado Center Drive, Ste., 200
                                     10   Henderson, NV 89052
                                          Attorney for the Plaintiffs
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
     300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                                                                               /s/ Gayle Angulo
                                     14                                                        An Employee of GORDON REES SCULLY
                                                                                               MANSUKHANI, LLP
                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         -8-
